Citation Nr: 1412272	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral shoulder disorder, as secondary to a service-connected lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, to include spinal stenosis, degenerative disc disease, and recurrent disc herniation at L3-4, excluding two periods in which the Veteran received a total disability rating for surgical convalescence (August 16, 2006 through September 30, 2006, and from April 24, 2009 through August 31, 2009). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to May 1970, from January 1972 to December 1973, from August 1979 to February 1987. 

This appeal to the Board of Veterans' Appeals (Board) comes from a November 2006 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

As to the claim for entitlement to service connection for a bilateral shoulder disorder, the Board notes that this issue was included in a July 2007 statement of the case (SOC).  On the Veteran's September 2007 formal appeal (VA Form 9), he indicated that he wanted to appeal all issues contained in the SOC, however the other issues currently on appeal issue were specifically listed, and the bilateral shoulder claim was not.  As such, the Board did not take jurisdiction of this issue in the August 2010 Board remand.  Upon further review, the Board has determined that this issue is currently in appellate status, and will be discussed herein.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the issue of entitlement to a TDIU has been raised in this case (see VA examination report, September 2010), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  

Regarding the claims for entitlement to service connection for cervical spine and bilateral shoulder disorders, the Board notes that the Veteran was first afforded a VA examination in September 2006 to determine the nature and etiology of these conditions.  At that time, he reported neck pain with stiffness, popping, and snapping, intermittent headaches and decreased range of motion.  He noted radiation to the bilateral shoulders, though he denied any upper extremity numbness, tingling, or weakness.  Examination revealed a mild loss of cervical lordosis, limited range of motion, palpable crepitus, degenerative disc disease, and degenerative joint disease.  

As to whether these diagnoses were caused or aggravated by his lumbar spine disability, the examiner opined that it was not as likely as not that any cervical disorder was related to his lumbar spine condition.  As the examiner felt that the Veteran's neck and shoulder disorders were related, she did not feel the need to examine the bilateral shoulders, and therefore no opinion was provided.

Following an August 2010 Board remand, the Veteran was afforded an additional VA examination in September 2010.  He reported the gradual onset of pain and stiffness circa 2005, and a diagnosis of degenerative changes confirmed by MRI and x-rays.  Following an examination, the examiner indicated that the Veteran's cervical spine disorder was less likely than not permanently aggravated by his service-connected lumbar disability, as a review of the claims file and physical examination did not suggest causation or permanent worsening of the cervical spine due to a lumbar spine disability.

The Board notes that, while two VA opinions are of record, neither is sufficiently probative in this case.  Neither opinion offered an opinion with regard to the Veteran's bilateral shoulder disorder, and neither provided any rationale whatsoever in support of its conclusion with regard to the cervical spine.  While the second purported to do so, merely stating that an examination was conducted, and that the claims file was reviewed, is not an adequate rationale.  Neither opinion alluded to any other process which may have resulted in the claimed conditions, aside from the Veteran's service-connected disability (such as aging, post-service trauma, etc), and neither provided medical analysis to demonstrate how the opinions were reached.  Therefore, the Board remains unable to render a decision at this time based on the evidence currently of record.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide an additional VA orthopedic examination so as to determine whether the Veteran's currently-diagnosed cervical spine disorder (degenerative disc disease), and any currently-diagnosed bilateral shoulder disorder, were caused by, or permanently aggravated beyond its normal progression by, his service-connected lumbar spine disability.  The examiner must fully address each component of secondary service connection, and provide a complete rationale in support of that opinion, referencing all relevant medical principles and the fact pattern of this case.

Regarding the Veteran's lumbar spine disability, he was provided VA examinations to assess the current level of severity in August 2006, September 2006, and September 2010.  While neither the Veteran, nor his representative, has requested an additional VA examination based upon the worsening of lumbar symptomatology, the Board points to a VA outpatient report, dated May 31, 2011, in which a VA examiner stated as follows:

"Serv [sic] connected lumbar spine rating of 10% which in my opinion should be much higher due to his continued worsening of the deg [sic] disc disease.  He has had one disc removed with a prosthesis placed and a bony fusion with his bone and a donor bone.  He had two surgeries in approx [sic] 2007 for this problem.  He has continued to be treated by non-VA neurosurgeon for the LBP.  His neurosurg [sic] said that he has at least two more lumbar spine disc protrusions and he has even had worsening of his DDD of the cervical spine."

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected disability in 2010.  As such, and because evidence of record demonstrates that the symptomatology associated with this disability may be worse than reflected in the prior examination, the claim on appeal must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his lumbar disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the other issues addressed above.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:




1.  Obtain all VA treatment records from October 18, 2012 (the date of the most recent VA outpatient record in the Virtual VA electronic records system) to the present.  All reasonable efforts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, to the extent available, the Veteran should be afforded an additional VA orthopedic examination to determine the current nature and severity of his low back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to provide the following:

A. Identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability.  

B. Opine as to whether it is at least as likely as not that any currently-diagnosed cervical spine disorder is (a) proximately due to or the result of his service-connected lumbar spine disability (or any other currently-service-connected disability), or (b) aggravated or permanently worsened by a service-connected disability, to include a lumbar disability.  If it is determined that a cervical spine disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

C. Opine as to whether it is at least as likely as not that any currently-diagnosed bilateral shoulder disorder is (a) proximately due to or the result of his service-connected lumbar spine disability (or any other currently-service-connected disability), or (b) aggravated or permanently worsened by a service-connected disability, to include a lumbar disability.  If it is determined that a cervical spine disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

D. Importantly, the examiner must also provide an opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected disabilities alone (lumbar spine, radiculopathy of the left lower extremity, otitis external, and cervical spine if found to be related to the lumbar spine) have precluded him from engaging in substantially-gainful employment.  

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  The Veteran's claim of entitlement to TDIU must be contemporaneously re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



